Exhibit 10.14

 

CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED. [***] OR [REDACTED] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

AMENDMENT TO Sponsorship and services agreement

 

AMENDMENT TO SPONSORSHIP AND SERVICES AGREEMENT, (this “Amendment”) is made and
entered into as of this 15th day of June 2020, by and among HOF Village, LLC, a
Delaware limited liability company (“HOFV”), National Football Museum, Inc.,
d/b/a Pro Football Hall of Fame, an Ohio corporation (“PFHOF” and, together with
HOFV, the “HOF Entities”) and Constellation NewEnergy, Inc., a Delaware
corporation, on behalf of itself and its retail affiliates and subsidiaries
(collectively, “Constellation”). HOFV and/or PFHOF, on the one hand, and
Constellation, on the other hand, are referred to herein as a “Party” and,
collectively, as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, the Parties have entered into that certain Sponsorship and Services
Agreement (the “Agreement”) dated December 19, 2018, evidencing the agreed terms
and conditions under which Constellation agreed to provide to the HOF Entities,
and the HOF Entities desire to obtain from Constellation, certain Products and
Services for use in connection with the Village. All capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the
Agreement.

 

WHEREAS, the Parties wish to revise the Agreement due to delays in construction
of the Constellation Center for Excellence building.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1.Construction Delays. Section 1.6 of the Agreement is hereby amended to read in
its entirety as follows:

 

“The Parties acknowledge and agree that it is HOFV’s intent to cause to be
issued a certificate of substantial completion for the facilities listed on
Exhibit D attached hereto by the last day of the quarter specified therein;
provided, however, in the event that the exterior structure of the Center for
Excellence shall not have been erected or permanent signage bearing a Co-Branded
Center for Excellence Logo shall not have been installed and operational on the
east and west sides of the Center for Excellence, in either case, to
Constellation’s satisfactions on or before the date required pursuant to Exhibit
H attached hereto, Constellation shall have as its sole remedy the right to
reduce the Sponsorship Fees as set forth in Exhibit H. Any other construction
delay shall not: (i) impact the obligations of Constellation hereunder or (ii)
constitute an Event of Default by the HOF Entities hereunder. Any construction
delay shall not impact HOFV’s contractual commitment or timelines as it relates
to the obligations set forth in this Agreement related to EME financing. Any
commodity supply agreements with HOFV related to the delayed facility shall be
extended in term by the number of months of the certificate of substantial
completion delay at then current market pricing, except to the extent that an
existing agreement is in place with respect to such delayed facility or supply
quantity purchased.”

 



   

 

 

2.Term. Section 4.1 of the Agreement is hereby amended to read in its entirety
as follows:

 

“Term. The term of this Agreement (the “Term”), unless mutually extended by
written agreement of the Parties or unless sooner terminated as provided herein,
shall commence effective as of the date hereof and shall expire on December 31,
2029.”

 

3.Notices. Section 6.1 of the Sponsorship and Services Agreement is hereby
amended to update Constellation’s notice address for copies of notices as
follows:

 

Constellation NewEnergy, Inc.

1001 Louisiana Street, Suite 2300

Houston, TX 77002

Attention: Nina Jezic

nina.jezic@constellation.com

 

4.Exhibit D. Exhibit D of the Agreement is hereby deleted in its entirety and
replaced with Exhibit D attached hereto.

 

5.Exhibit E. Exhibit E of the Agreement is hereby deleted in its entirety and
replaced with Exhibit E attached hereto.

 

6.Exhibit H. Exhibit H of the Agreement is hereby deleted in its entirety and
replaced with Exhibit H attached hereto.

 

7.Miscellaneous.

 

a.Amendment to Agreement. The Parties acknowledge and agree that the Agreement
has otherwise not been amended or modified in any respect, other than by this
Amendment.

 

b.Entire Agreement. The Agreement and this Amendment set forth all covenants,
agreements and understandings among the parties with respect to the subject
matter hereof and thereof, and there are no other covenants, conditions or
understandings, either written or oral, among the parties hereto with respect to
the subject matter hereof and thereof.

 

c.Full Force and Effect. Except as expressly amended by this Amendment, all
other items and provisions of the Agreement remain unchanged and continue to be
in full force and effect.

 



 2 

 

 

d.Conflicts. The terms of this Amendment shall control over any conflicts
between the terms of the Agreement and the terms of this Amendment.

 

e.Authority of Constellation. Constellation warrants and represents unto the HOF
Entities that (i) Constellation is a duly organized and existing Delaware
corporation, qualified to do business in, and in good standing in, the State of
Ohio; (ii) Constellation has full right and authority to execute, deliver and
perform this Amendment; (iii) the person executing this Amendment was authorized
to do so; and (iv) upon request of any HOF Entity, such person will deliver to
such HOF entity satisfactory evidence of his or her authority to execute this
Amendment on behalf of Constellation.

 

f.Authority of the HOF Entities. Each HOF Entity warrants and represents unto
Constellation, as to such HOF Entity, that (i) as to HOFV, HOFV is a duly
organized and existing Delaware limited liability company, qualified to do
business in, and in good standing in, the State of Ohio; (ii) as to PFHOF, PFHOF
is a duly organized and existing Ohio corporation, qualified to do business in,
and in good standing in, the State of Ohio; (iii) such HOF Entity has full right
and authority to execute, deliver and perform this Amendment; (iv) the person
executing this Amendment was authorized to do so; and (v) upon request of
Constellation, such person will deliver to Constellation satisfactory evidence
of his or her authority to execute this Amendment on behalf of such HOF Entity.

 

g.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

h.Governing Law. This Amendment shall be governed by and be construed in
accordance with the laws of the State of Ohio, without reference to principles
of conflicts of law.

 

i.Counterparts. This Amendment may be executed in any number of counterparts
which, when taken together, shall constitute one and the same Amendment.
Counterparts hereof which are transmitted by facsimile, PDF or electronic
transmission shall be given the identical legal effect as an original. PDF or
electronic signatures shall be deemed the functional equivalent of manually
executed signatures for all purposes.

 

 3 

 

 

IN WITNESS WHEREOF, the Parties, by their duly authorized representatives, have
executed this Amendment as of the date first set forth above.

 

  HOFV:   HOF VILLAGE, LLC         By: /s/ Michael Crawford     Name:  Michael
Crawford     Title: Chief Executive Officer         PFHOF:   NATIONAL FOOTBALL
MUSEUM, INC., D/B/A PRO FOOTBALL HALL OF FAME         By: /s/ David Baker    
Name: David Baker     Title: President & CEO         Constellation:  
Constellation NewEnergy, Inc.         By: /s/ Mark P. Huston     Name: Mark P.
Huston     Title: President & CEO 

 

Signature Page to Amendment to Sponsorship and Services Agreement

 

   

 

 

EXHIBIT D

 

CONSTRUCTION SCHEDULE

 

COMPONENT   Timing National Youth Football & Sports Complex   3rd  Quarter 2021
The Center for Excellence   4th  Quarter 2021 Hall of Fame Hotel & Conference
Center   1st  Quarter 2022 Hall of Fame Promenade (restaurants, retail &
residential)   3rd  Quarter 2021 Player Care Center including Legends
Landing/Residential   4th  Quarter 2022 The Center for Athletic Performance &
Safety   4th  Quarter 2021 Hall of Fame Experience (amusement/water park
recreation)   3rd  Quarter 2022

 

 D-1 

 

 

EXHIBIT H

 

SPONSORSHIP FEES AND Activation Fund Proceeds

 

[REDACTED]

 



 

 

H-1

 

